DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 12/05/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH OVERLAPED OPENINGS IN PIXEL-DEFINING AND VIA-INSULATING LAYERS”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya (US 2018/0151834 A1).
Regarding claims 1-4, 8 and 12-14:
	re claim 1, Kanaya discloses (in Figs. 2, 3 and 7) a display device comprising: 
a base substrate 101/102 [0036] including an opening area 110 [0053], an opening peripheral area 111 [0053], and a display area PX [0057] at least partially surrounding the opening peripheral area (Fig. 3), wherein the opening peripheral area 111 is a non-display area at least partially surrounding the opening area [0053]; 
a thin film transistor TFT (Fig. 2 and [0034]) disposed on the base substrate 101/102 in the display area PX;
a via insulating layer 123 [0041] disposed on the thin film transistor (Fig. 1) and having a first opening (i.e., in Fig. 7, the opening wherein item “131” is marked/shown) surrounding the opening area 110 (Fig. 7), wherein the first opening is in the opening peripheral area 111;
a pixel defining layer 126 [0045] disposed on the via insulating layer 123 and having a first opening (i.e., the first opening of the pixel defining layer is the opening between the two “PX” regions shown in Fig. 7) which overlaps the first opening of the via insulating layer (Fig. 7); 
a transparent filler 135 [0051] disposed on the base substrate in [at least regions near] the opening area; and 
a sealing substrate 102 [0032] disposed on the transparent filler 135 (Fig. 2);
re claim 2, the display device of clam 1, wherein the transparent filler 135 (Fig. 2) is disposed between the base substrate 101/112 and the sealing substrate 102, and contacts the base substrate and the sealing substrate (i.e., it is noted, “contact” does not require a direct contact, but could include thermal contact, electrical contact, indirect contact, etc.);

re claim 3, the display device of claim 2, wherein the transparent filler 135 includes an organic material [0051], and the via insulating layer 123 and the pixel defining layer 126 each include an organic material [0041, 0045];

re claim 4, the display device of claim 3, wherein the base substrate 101/112 and the sealing substrate 102 each include glass [0136], and the transparent filler 135 has a refractive index of about 1.48 (e.g., in [0051 filler 135 can be acrylic, which has a refractive index of about 1.48);

re claim 8, the display device of claim 1, wherein the transparent filler 135 makes contact with the via insulating layer 123 (i.e., it is noted, “contact” does not require a direct contact, but could include thermal contact, electrical contact, indirect contact, etc.);

re claim 12, the display device of claim 1, wherein the transparent filler 135, the sealing substrate 102, and the base substrate 101/112 have a same refractive index (e.g., they can all be formed of polyimide, see [0036] and [0051]);
re claim 13, the display device of claim 1, further comprising a spacer 132 (Fig. 7) disposed between the pixel defining layer 126 and the sealing substrate 102; and 
re claim 14, the display device of claim 1, further comprising:
a first electrode 125 (Fig. 2 and [0042]) disposed on the via insulating layer 123 and electrically connected to the thin film transistor TFT (Fig. 2); 
a light emitting laver 127 [0046] disposed on the first electrode; and 
a second electrode 128 [0048] disposed on the light emitting layer.
	Therefore, Kanaya anticipates claims 1-4, 8 and 12-14

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0176520 A1; hereinafter, “Kim”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Regarding claims 1 and 11:
re claim 1, Kim discloses a display device comprising: 
a base substrate SUB (Fig. 7 and [0042]) including an opening area TH [0423], an opening peripheral area THB [0070], and a display area P’ (Figs. 2 and 7) at least partially surrounding the opening peripheral area THB (Figs. 2 and 7), wherein the opening peripheral area THB is a non-display area (i.e., in Fig. 7, “ED” is not in region “THB”) at least partially surrounding the opening area TH (Fig. 2); 
a thin film transistor T (Fig. 7 and [0034]) disposed on the base substrate SUB in the display area P’;
a via insulating layer ILD (Fig. 7 and [0079]) disposed on the thin film transistor T, and having a first opening surrounding the opening area TH (Fig. 7), wherein the first opening is in the opening peripheral area THB;
a pixel defining layer BN (Figs. 3, 7 and [0077] disposed on the via insulating layer 123 and having a first opening (i.e., the first opening of the pixel defining layer is the opening formed by both “DMI” shown in Fig. 3) which overlaps the first opening of the via insulating layer (Figs. 3 and 7); 
a transparent filler AP (Fig. 7 and  [0136], i.e., the filler AP would be transparent for the camera CM to be useful) disposed on the base substrate SUB in [at least regions near] the opening area TH; and 
a sealing substrate CG [0136] disposed on the transparent filler AP (Fig. 7); and 

re claim 11, the display device of clam 1, further comprising an optical module CM (Fig. 7 and [0136]) disposed under the base substrate SUB and overlapping the transparent filler AP in the opening area TH (Fig. 7).
	Therefore, Kim anticipates claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2018/0151834 A1) in view of Choi et al. (US 20018/0226612 A1; hereinafter, “Choi”) and Kwon et al. (US 2011/0221334 A; hereinafter, “Kwon”).

Regarding claim 10:
Kanaya anticipates claim 1 and discloses the general conditions of the claimed invention, i.e., Kanaya’s opening in the via-insulating layer 123 overlaps with the opening in the pixel defining layer 126 (see Fig. 7).  However, Kanaya does not specify a range for a width of the first overlapping opening. Given the general conditions disclosed be Kanaya, one of ordinary skill in the art would have been able to determine a workable of optimal range in width (such as 6-10 micrometers).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 5 (when combined with claim 1), and claims 6-7 depend from claim 5; and 
Claim 9 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices with features including opening areas, pixel-defining layers with openings, via-insulating layer with openings, wherein the features have some similarities to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892